DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a porous polyimide film comprising: the porous polyimide film having an acid value within a range of 7 mgKOH/g to 20 mgKOH/g determined by acid-base titration, containing a metal group including alkali metals excluding Li, alkaline earth metals, and silicon at a total content of 100 ppm or less relative to the porous polyimide film, and having a moisture absorption ratio of 0.5% or less.  The prior art also fails to teach a battery comprising the porous polyimide film described above.  Finally, the prior art fails to disclose a porous polyimide film, wherein a molar ratio (structural unit derived from tetracarboxylic dianhydride/structural unit derived from diamine) of a structural unit derived from tetracarboxylic dianhydride to a structural unit derived from diamine, both constituting a polyimide resin of the porous polyimide film, is within a range of 1.00 to 1.15, a total content of a metal group including alkali metals excluding Li, alkaline earth metals, and silicon is 100 ppm or less relative to the porous polyimide film, and a moisture absorption ratio of the porous polyimide film is 0.5% or less.  The prior art specifically fails to teach the moisture absorption ratio of the porous polyimide film being 0.5% or less when the polyimide film also has the properties as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722